
	
		I
		111th CONGRESS
		1st Session
		H. R. 100
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Dreier introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the State and local sales taxes paid on the purchase of an
		  automobile.
	
	
		1.Short titleThis Act may be cited as the
			 Commonsense Auto Recovery Act of
			 2009.
		2.Credit for sales tax
			 on purchase of automobile
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 30D the following new section:
				
					30E.Sales tax on
				purchase of automobile
						(a)In
				generalIn the case of a
				qualified taxpayer, there shall be allowed against the tax imposed by this
				chapter for the taxable year an amount equal to the qualified State and local
				automobile sales taxes paid by the taxpayer with respect to the purchase of a
				qualified vehicle in such taxable year.
						(b)LimitationFor
				purposes of subsection (a), the purchase price taken into account for purposes
				of determining qualified State and local automobile sales taxes shall not
				exceed $50,000.
						(c)Qualified State
				and local automobile sales taxesFor purposes of this
				section—
							(1)In
				generalThe term qualified State and local automobile sales
				taxes means any general sales tax in effect on January 1, 2009, imposed
				on the purchase of a qualified vehicle.
							(2)General sales
				taxThe term general sales tax has the meaning given
				such term by section 164(b)(5), determined without regard to subparagraph (F)
				thereof.
							(3)Qualified
				vehicleThe term qualified vehicle means a motor
				vehicle (as defined in section 30(c)(2)) which does not have more than 2
				axles.
							(d)Qualified
				taxpayerFor purposes of this section—
							(1)In
				generalThe term qualified taxpayer means—
								(A)an individual,
				and
								(B)a person who
				employed an average of less than 50 employees on business days during the
				taxable year.
								(2)Controlled
				groupsFor purposes of paragraph (1)(B), all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as a single employer.
							(e)No double
				benefitThe amount of the
				credit allowed under subsection (a) with respect to any vehicle shall be
				reduced by the amount of the deduction allowed under section 164 for such
				vehicle for the taxable year.
						(f)Election To not
				take creditNo credit shall
				be allowed under subsection (a) for any vehicle if the taxpayer elects not to
				have this section apply to such vehicle.
						(g)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) that is attributable to property of a
				character subject to an allowance for depreciation shall be treated as a credit
				listed in section 38(b) for such taxable year (and not allowed under subsection
				(a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
									(h)TerminationThis
				section shall not apply with respect to any property purchased after December
				31,
				2010.
						.
			(b)Conforming
			 amendments
				(1)(A)Section 24(b)(3)(B) of
			 such Code is amended by striking and 30D and inserting
			 30D, and 30E.
					(B)Section 25(e)(1)(C)(ii) of such Code
			 is amended by inserting 30E, after 30D,.
					(C)Section 25B(g)(2) of such Code is
			 amended by striking and 30D and inserting , 30D, and
			 30E.
					(D)Section 26(a)(1) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(E)Section 1400C(d)(2) of such Code is
			 amended by striking and 30D and inserting 30D, and
			 30E.
					(2)Section 6501(m) of
			 such Code is amended by inserting 30E(f), after
			 30D(e)(9),.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30D the following new
			 item:
					
						
							Sec. 30E. Sales tax on purchase of
				automobile.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 purchased after December 31, 2008.
			
